Case 4:19-cr-20771-MFL-MJH ECF No. 33 filed 04/30/20    PageID.115   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20771
                                                 Hon. Matthew F. Leitman
v.

ANTHONY PROULX,

     Defendant.
__________________________________________________________________/

ORDER DENYING DEFENDANT’S MOTION TO COMPEL (ECF No. 30)

      On April 22, 2020, Defendant Anthony Proulx filed a motion to compel the

Government to obtain and produce video recordings from the September 18, 2019,

stop and search of Proulx’s vehicle. (See Mot. to Compel, ECF No. 30.) The

Government responded that no video recordings of the stop and search exist. (See

Resp., ECF No. 32.) For that reason, Proulx’s motion is DENIED.

      IT IS SO ORDERED.

                                    /s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: April 30, 2020
Case 4:19-cr-20771-MFL-MJH ECF No. 33 filed 04/30/20     PageID.116    Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 30, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
